Title: From Thomas Jefferson to Albert Gallatin, 31 January 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            
                                January 1807
                            
                        
                        I inclose you a paper containing a Memorial of the legislature of Misipi. to Congress respecting their lands.
                            I also send some observations of Doctr. Barnwell on the country about N. Orleans which I think you will like to read.—Burr
                            has surrendered himself to Cowles Meade. 
                    